United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1470
Issued: October 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant, through counsel, filed a timely appeal from a June 10, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than 6.6 percent binaural hearing loss, for
which she received a schedule award.
FACTUAL HISTORY
On October 3, 2014 appellant, then a 55-year-old production controller, filed an
occupational disease claim (Form CA-2) alleging hearing loss caused by high levels of noise
exposure in her employment. She stated that the noise exposure continued until her retirement
1

5 U.S.C. § 8101 et seq.

on November 30, 2013. Appellant became aware of her condition and of its relationship to her
employment on January 1, 1989.
By letter dated November 21, 2014, appellant, through counsel, responded to a hearing
loss questionnaire and submitted audiograms administered while she still worked for the
employing establishment.
In a statement of accepted facts dated April 9, 2015, OWCP listed the jobs held by
appellant during her time with the employing establishment. Appellant worked as a transcriber
from 1979 through 1980 and as a supply clerk and technician in 1980, where she was exposed to
the noise of key punches. She was an aircraft engine mechanic from 1980 through 1981 and was
exposed to industrial and engine noise. Appellant was provided earplugs as hearing protection.
She worked as a material handler, a supply clerk, and a production controller from 1981 through
her retirement, and was exposed to the same industrial noises and was continued to be provided
with earplugs. Appellant reported that she had no hobbies involving loud noises.
OWCP referred appellant to Dr. Richard B. Dawson, a Board-certified otolaryngologist,
for a second opinion evaluation. In a May 5, 2015 report, Dr. Dawson diagnosed bilateral
otosclerosis along with high tone sensorineural hearing loss. He opined that appellant’s hearing
loss was a mixed hearing loss and in excess of what would be expected due to presbycusis.
Dr. Dawson noted that noise exposure in appellant’s federal employment was sufficient to cause
hearing loss. Audiometric testing at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles
per second revealed the following: left ear decibel losses of 55, 45, 50, and 55 decibels; decibel
losses right ear of: 35, 5, 25, and 35 decibels. Dr. Dawson calculated that appellant had a 0
percent monaural right hearing impairment and a 39 percent monaural left hearing impairment,
for a combined 7 percent binaural hearing loss. He recommended that appellant wear a hearing
aid.
OWCP forwarded Dr. Dawson’s report to a district medical adviser for review on
May 19, 2015. In a May 20, 2015 report, the medical adviser concluded that, under the sixth
edition of the A.M.A., Guides, appellant had a binaural hearing loss of 6.6 percent. He explained
that for the left ear the decibel losses of 55, 45, 50, and 55 totaled 205 decibels. The medical
adviser divided 205 by 4, to reach 51.25 decibels, less the fence of 25 decibes, resulted in a
balance of 26.25. The balance of 26.25 multiplied by 1.5 equaled a 39.375 percentage hearing
loss of the left ear. Applying this same formula to the right ear, the decibel losses of 35, 5, 25,
and 35 totaled 100 decibels. The medical adviser divided 100 by 4 to reach 25, less the fence of
25 left a balance of 0. He then calculated the binaural loss by multiplying the lesser right ear loss
of 0 by 5, then added the greater left ear loss of 39.375, and divided by 6 to equal 6.6 percent
binaural loss.
The medical adviser agreed that hearing aids should be authorized.
By decision dated May 19, 2015, OWCP accepted appellant’s claim for bilateral hearing
loss. This decision also noted that the evidence of record established that appellant would
benefit from hearing aids. On June 10, 2015 OWCP issued a schedule award for 6.6 percent
binaural hearing impairment. It based its decision on the medical findings and reports of

2

Dr. Dawson and its medical adviser. The period of the award was for 14 weeks from May 5
to 30, 2015.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 hertz (Hz), the losses at
each frequency are added up and averaged. Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides point out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions. The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard
for evaluating hearing loss.7
ANALYSIS
The Board finds that appellant is entitled to a greater award.
Appellant’s claim of occupational hearing loss was accepted by OWCP based on the
report of Dr. Dawson. Test results at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles
per second revealed the following: left ear decibel losses of 55, 45, 50, and 55 decibels; right ear
decibel losses of 35, 5, 25, and 35 decibels. Dr. Dawson properly calculated that appellant had a
0 percent monaural right hearing impairment and a 39 percent monaural left hearing impairment,
for a combined 7 percent binaural hearing loss. The medical adviser agreed with Dr. Dawson’s
report, explained the calculations and concluded that, in accordance with the sixth edition of the
A.M.A., Guides, appellant had a binaural hearing loss of only 6.6 percent.
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

Supra note 3; see F.D., Docket No. 09-1346 (issued July 19, 2010).

6

See A.M.A., Guides 250 (6th ed., 2009).

7

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

3

The Board notes initially that it is the policy of OWCP to round the calculated percentage
of impairment to the nearest whole point.8 Appellant’s binaural hearing loss should therefore
have been rounded up to seven percent binaural impairment.
Furthermore, it is also well established that, if calculations based on the monaural hearing
loss result in greater compensation, then the monaural hearing loss calculation should be used.9
Under FECA, the maximum award for binaural hearing loss is 200 weeks of compensation.10
The maximum number of weeks of compensation for hearing loss in one ear is 52 weeks.11 As
appellant’s binaural loss is seven percent, 200 weeks multiplied by seven percent equals 14
weeks of compensation. Her left ear monaural loss of 39 percent, when multiplied by 52 weeks
equals 20.28 weeks of compensation. Since the monaural loss results in a greater number weeks,
OWCP erred in calculating appellant’s schedule award based upon her bilateral hearing
impairment. Appellant’s schedule award should have been based upon her left-ear (monaural)
hearing impairment.
As such, the Board modifies the June 10, 2015 schedule award decision to reflect a 39
percent monaural, left tear, loss of hearing.
CONCLUSION
The Board finds that appellant is entitled to a greater schedule award for 39 percent left
ear, monaural hearing impairment.

8

See Robert E. Cullison, 55 ECAB 570 (2004); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3(b) (January 2010).
9

See C.C., Docket No. 11-826 (issued October 13, 2011).

10

5 U.S.C. § 8107(c)(13)(b).

11

Id. at § 8107(c)(13)(a).

4

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 9, 2015
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

